PER CURIAM.
Appellant, Sammy James Douse, a/k/a Samuel Lee Douse, a/k/a Samuel J. Douse, a/k/a Sammy Douse, challenges his habitual violent felony offender sentences. We affirm in part and reverse in part.
The appellant pled nolo contendere to one count of robbery with a weapon, two counts of burglary, and two counts of aggravated battery. The trial court sentenced the appellant as a habitual violent felony offender to concurrent terms of fifteen years imprisonment. The appellant filed a timely notice of appeal challenging those sentences. We affirm each of the sentences except for the minimum mandatory provisions imposed on the two convictions of aggravated battery.
We find merit in only one of appellant’s contentions. The court erred in imposing a fifteen year minimum mandatory on both of the counts of aggravated battery. Under the applicable statutes, the highest minimum mandatory for these offenses of aggravated battery is ten years. Section 784.045(l)(a)(2), Fla.Stat. (1989); § 775.-084(4)(b)(2), Fla.Stat. (1989). On remand, the appellant’s sentences shall be corrected accordingly and the appellant need not be present.
Affirmed in part, reversed in part, and remanded for correction of sentence.
SCHOONOVER, C.J., and LEHAN and PATTERSON, JJ., concur.